Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The electronic terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,689,267 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejection
The non-statutory double patenting rejection has been withdrawn in view of the terminal disclaimer mentioned above.

Rejoinder
Claim 1 is allowable. Claim 7, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election requirement, as set forth in the Office action mailed on 7/13/2021, is hereby withdrawn and claim 7 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Zhu et al, Madrakian et al, and Hariani et al are considered the closest prior art with respect to instant independent claim 1. Zhu et al disclose a hemoglobin/Fe3O4 composite (see the first paragraph of section 3.2.1), however, Zhu et al fail to teach or fairly suggest the hemoglobin/Fe3O4 composite as being made by the process recited in instant claim 1. The instantly claimed hemoglobin/Fe3O4 composite has a composition that is materially different from that disclosed by Zhu et al since the composite disclosed by Zhu et al includes hemoglobin and Fe3O4 nanoparticles functionalized with NH3 groups, the hemoglobin and Fe3O4 nanoparticles being covalently attached to one another via a glutaraldehyde cross-linker (see section 2.2) whereas the instantly claimed hemoglobin/Fe3O4 composite is made via a co-precipitation process in which the Fe3O4 nanoparticles are formed in the presence of hemoglobin and do not include covalent bonds between hemoglobin and the Fe3O4 nanoparticles. While Madrakian et al teach removing an organic compound from water using a composite in which Fe3O4 nanoparticles are formed in the presence of tea waste via a co-precipitation process, the reference fails to teach or suggest making a hemoglobin/Fe3O4 composite as recited in instant claim 1. It would not have been obvious to have substituted hemoglobin for the tea waste in the composite disclosed by Madrakian et al since there is no teaching or suggestion in the prior art that hemoglobin, when combined with Fe3O4s, would have the capability of removing organic and/or inorganic compounds from water as recited in instant claim 1. While Hariani et al disclose removing an organic compound from water using Fe3O4 nanoparticles, the reference fails to teach or suggest the steps of removing an organic compound from water using a hemoglobin/Fe3O4 composite as recited in instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146. The examiner can normally be reached 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773